Procedural rights in criminal proceedings (debate)
The next item is the debate on
the oral question to the Council on procedural rights in criminal proceedings, by Sarah Ludford, Elena Oana Antonescu, Carmen Romero López, Heidi Hautala and Rui Tavares, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - B7-0343/2009),
the oral question to the Commission on procedural rights in criminal proceedings, by Sarah Ludford, Elena Oana Antonescu, Carmen Romero López, Heidi Hautala and Rui Tavares, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - B7-0344/2009).
author. - Mr President, I frankly and fully acknowledge that these two oral questions tabled on 1 December last year have been overtaken by events, but this debate is still worthwhile to acknowledge that the issue of procedural rights is fully back on the table after a regrettable absence of several years and to stress the urgency and priority of this programme.
It has been a consistent complaint of the European Parliament for the last decade that procedural safeguards and defendants' rights have not received the same attention, let alone action, as moves to enhance the speed and efficiency of investigations and of prosecutions. We have supported the latter because, then, more criminals get caught. Those who reject in principle the European Arrest Warrant are the apologists for mafia criminals and absconding robbers, rapists and terrorists. But it is question of balance and getting 'European Arrest Warrant plus', and thus justice all round, through procedural guarantees to accompany simplified cross-border prosecutions. Opponents of the European Arrest Warrant of course do not want any EU action on rights either; they just want 'European Arrest Warrant minus'.
But the application of the European Arrest Warrant without proper procedural guarantees has, in some cases, led to the denial of justice, because mutual recognition has not been accompanied by a solid basis for mutual trust. One of those cases is my own constituent Andrew Symeou. Andrew has been in prison in Greece for six months awaiting trial on a manslaughter charge which seems to be based on mistaken identity and, I am afraid to say, police brutality to witnesses, and I believe the European Arrest Warrant has been misused. When it was agreed upon in 2002, it was with the understanding from all sides that this measure, which would have the effect of EU citizens standing trial and being held in prison in another Member State, would be swiftly followed by measures guaranteeing their fair trial rights and guaranteeing there would be no miscarriages of justice. That promise was betrayed by Member States in failing to accept the Commission's 2004 proposal for a reasonably wide framework decision on procedural rights, and now a piecemeal approach is the best we can get. I am grateful that it was relaunched by the Swedish Presidency, but it is only a roadmap on a step-by-step basis.
We need to see the glass is half full and be optimistic, although I regret that the Council is, worryingly, only promising to consider, not to legislate on, Euro-bail, which would have helped Andrew Symeou, who has been explicitly refused bail because he is a foreigner. Judges are currently asked to enforce the judgments and orders of courts in other Member States without examining the facts, and they will be subject to increasing criticism and public unease if there is no EU-wide compliance with minimal procedural safeguards and defence rights for criminal investigations and prosecutions. It is not just individual citizens who fear poor guarantees of rights; this also deters judges, but also police and prosecutors, from working together, too.
I happen to believe that the human rights assurance in European Arrest Warrants should be an explicit condition of extradition, even if the Commission hates that. Thanks to Liberal Democrats, the UK legislation implementing the measure says that the court must be satisfied there is no breach of the European Convention on Human Rights. Puzzlingly, British courts seem shy of invoking this clause to block surrender. Now if all Member States genuinely observed their obligations under the ECHR, there might be no need for EU measures. The problem is not the absence of standards but the absence of practical respect, and many Member States find themselves before the Strasbourg Court for this reason. Considering that the Treaty on European Union and now the TFEU obliges EU States to respect the ECHR, this is shameful and unacceptable. So we do need an EU mechanism for enforcement which, from now on, will be provided by Commission infringement competence and European Court of Justice supervision. So EU measures need both to be consistent with the ECHR and not conflict with or undermine it and, at the same time, to add value in the sense of strengthening practical implementation.
I hope the Commission and Council agree that the standard of directives guaranteeing fundamental rights should be high. The Member State initiative on interpretation and translation, proposing the text which the Council agreed on last October, is less ambitious than the Commission text and needs improving. So we are concerned that the first measure does not demonstrate the highest standards. I hope we will be more ambitious and set a precedent for the next stages in building up procedural rights which, after interpretation and translation, are followed by other measures like legal advice, right to information, right to communicate with consular authorities and so on. Therefore, I want reassurance from the Council and Commission that measures in the roadmap will be rolled out fast enough to keep up the momentum towards a genuine achievement of fair trial rights, long overdue.
I am pleased that this question has been tabled by Baroness Ludford, who spoke just now, Mrs Antonescu, Mrs Romero, Mrs Hautala and Mr Tavares, because we are indeed faced with a matter of overriding magnitude in the shape of procedural guarantees in criminal proceedings. On this subject, I would like to say that we agree on raising the profile of the matter you have brought to our attention and we also agree that it should be harmonised at European level.
In your question, you indicated at the outset that the Swedish Presidency made significant progress. The Swedish Presidency did indeed make important progress in this field. In October, the Council agreed on general guidelines for the text on the right to interpreting and translation in criminal proceedings and one month later, in November, the Council adopted a plan to make progress on further measures regarding procedural guarantees, in response to Baroness Ludford's call for action. Some of these you mentioned yourself, Baroness Ludford, such as the right to information on a person's rights - the repetition is intentional - and obligations in any criminal proceedings, on aid, on legal advice, on communication with family members and consular authorities, or on the special guarantees that must be put in place and the protection of vulnerable accused people. That was with regard to the Council during the Swedish Presidency.
At this point you may well say: That is all very well, but is there any agreement with the European Parliament to continue treating this work as a priority? And we can say to you: Yes, it is a priority to continue this approach. How? Through what initiatives?
The first thing that the Spanish Presidency will do is to try, by working with the European Parliament, to ensure the adoption of the Directive on interpreting and translation rights in criminal proceedings proposed by 13 Member States. It was not possible to continue with the proposal tabled by the Commission and 13 Member States have replaced this initiative. We want this initiative to be approved, naturally in cooperation with the European Parliament. Apart from this, we hope that the Commission will put the appropriate initiatives in place for the remaining aspects of procedural guarantees. We are very willing for this to happen as soon as possible so that we can start the process of adopting them, again in conjunction with the Council and Parliament.
I would like to end by telling you that the Spanish Presidency is planning to organise a seminar in Madrid this coming March, together with the Commission and the European Law Academy, on the subject of Common Standards in Procedural Guarantees. This shows, Baroness Ludford, that we agree wholeheartedly with you and those who supported this question on the urgency of regulating these matters, of harmonising them throughout Europe and, naturally, of keeping Parliament informed at all times on how the work is progressing.
Thank you for this question. You know how much I value these procedural guarantees. It is true that, for many years, the Commission has been fighting to ensure that minimum common rules relating to the right of defence are genuinely applied in all criminal proceedings in Europe. This is necessary for judicial cooperation and it is a condition for the vital mutual confidence among the Member States. The Commission has worked tirelessly to ensure that European legislation is adopted in this area. Moreover, it is true that, thanks to the Swedish Presidency, the roadmap was adopted by the Council on 30 November 2009. This is a fundamental step in the creation of European legislation on minimum procedural rights. The Member States have, through this act, agreed on the scope of this legislation and on the need to adopt it as a matter of priority in full cooperation with the European Parliament. Like you, I have just listened to Mr López Garrido, who gave a very good explanation of how the Spanish Presidency also tended towards this will to adopt these initial measures, which will provide us with a range of minimum guarantees.
It is true that the roadmap's step-by-step approach ultimately seemed to us to be a good solution. This approach will allow us to achieve our intended objective. The step-by-step approach means not only that a more thorough analysis can be made of each right in the context of the legislative proposal, but also that, in negotiations, each right can be examined individually. That allows us to avoid cross-sector bargaining, which sometimes characterises legislative texts that are too broad-based and can allow some Member States to hijack the negotiations in order to gain an advantage on a very specific point. So, Mrs Ludford, I am sure that the new Commission will work as quickly as possible to table all the legislative proposals provided for in the roadmap and to have them adopted at the earliest opportunity.
With regard to the right to interpretation and translation, which is the first provision of the roadmap, the Commission has noted the initiative presented by a number of Member States. This initiative, I must say, is based on the Commission's proposal of July 2009 and on the negotiations held within the Council during the second half of 2009. However, it is true that the Member States' initiative is not in full conformity with the European Convention on Human Rights, or with the case-law of the European Court of Human Rights.
The Commission's old proposal, which made the interpretation of meetings between the accused and defence counsel compulsory, is not completely followed up by the Member States' initiative, which limits this right to communications that take place in front of police authorities and during the trial. Moreover, the Commission's old proposal provided for a right to translation, a more comprehensive right in the text of the Commission.
Of course, there will be work in this area between the European Parliament and the Council, and I think we will be able to obtain an ambitious text regarding procedural rights. This is essential if we want to create a truly European judicial area. We will also ensure that the text complies with the standards laid down in the European Convention on Human Rights and in the case-law of the European Court of Human Rights, as well as in the Charter of Fundamental Rights. Therefore, I am sure that we will be able to count on Parliament to act on this matter and, once again, I note that the Spanish Presidency will also lend us its support.
Although progress has been made in the area of mutual recognition of decisions in criminal matters, very little progress has been made with regard to guaranteeing and ensuring the rights of suspected and accused persons.
The importance of common standards is an essential condition for instilling mutual trust in the Member States' legal systems. The lack of balance between the rights of suspected and accused persons, on the one hand, and the instruments which the prosecution has available, on the other, may jeopardise the principle of mutual recognition of decisions. This is why the initiative launched by the Swedish Presidency in July 2009 to present a roadmap for consolidating the procedural rights of suspected or accused persons has marked a very important step forward.
As far as the right to translation and interpretation is concerned, the Treaty of Lisbon's entry into force on 1 December has established a new institutional framework. The proposal for a framework decision pending in the Committee on Civil Liberties, Justice and Home Affairs needed to be converted into a proposal for a directive for the work on this dossier to be able to continue.
We were concerned about the timetable and scope of application of the future initiatives on procedural rights. This is why we decided to submit these questions to the Commission and Council. Shortly after they were submitted in December, 13 Member States, including Romania, presented an initiative for a European Parliament and Council directive. I am confident that in the course of the whole process, we will manage to make improvements to this text, both with regard to its scope of application and to ensuring the integrity of the procedures and the quality of translation and interpretation.
With regard to the other measures stipulated in the roadmap, we believe that they are intended to ensure access to rights, as well as to legal advice and assistance, to establish special guarantees for suspected or accused persons who are vulnerable, and to provide information about the rights they have and the costs involved. We would like to see clear commitments from the Council and Commission so that proposals for a regulation are submitted as quickly as possible.
The differences which currently exist between Member States require common standards to be adopted urgently.
I wish to welcome the Spanish Presidency and, at the same time, emphasise that this is the first initiative on procedural rights. We had been debating this topic but it was left in the air when the Swedish Presidency ended.
This draft initiative is already with Parliament and the first debate has already taken place. We therefore believe that the question is relevant and continues to be relevant due to the importance of the topic. Improvements can certainly be made in this area and we hope that progress will be made as the initiative moves through the various stages.
As Mr Barrot pointed out, the Commission proposal was certainly more ambitious and we must therefore improve on the present text in Parliament. It is by no means a new text, however, because it has already been debated by Parliament and the Commission, with the resistance of Member States.
The Swedish Presidency tried to get things going again with its roadmap, but despite this, the situation is still difficult for Member States. The situation clearly changed after the Treaty of Lisbon, because Parliament now makes the decisions. We therefore believe that the Commission and the Council must re-examine procedural rights in the new scenario we find ourselves in today.
We would like these procedural rights to be considered as a package. It is not possible to recognise the right to translation without recognising the right to legal assistance or the right to information. For that reason, the Commission's plans to carry on tabling these rights year after year must, in our view, be fast-tracked so that the subject can be considered as quickly as possible.
It is true that anti-terrorist legislation overturns the guarantees, but if we wish to build an area of justice and freedom, we must trust in our values so that we can also convey them to the European project.
on behalf of the ALDE Group. - Mr President, this House proposed the creation of the European Arrest Warrant on 6 September 2001. Our proposal would still be on a shelf gathering dust if it had not been for the events in New York five days later. Mr Bin Laden helped make it a reality, and it was to me that fell the honour of piloting the measure through the House.
This House insisted at the time that it should be accompanied by minimum procedural guarantees in criminal legal proceedings. The Commission made its proposals in 2002 and undertook to see speedy action. So why is it that until recently, this has been stuck in the Council's in-tray? Why has the Commission not been waging war to see all of its proposals approved, and not have them approved separately?
The European Arrest Warrant has replaced extradition. It has substantially cut the time needed for surrender. It has encouraged direct contact between Member States' judicial authorities. It has ruled out decisions based on political expediency to the extent that Member States surrender their own nationals.
It has vastly enhanced the rule of law on our continent, but the European Arrest Warrant relies on mutual trust, and there are too many cases where such trust is called into question by our citizens.
Two of my constituents are currently in detention in Hungary awaiting trial. Though their extradition was requested over a year ago, and though they have been there for two months, they have not yet been indicted and their trial may yet be months away. One has lost his job and his family's main source of income. Both are deprived of the company of loved ones. And yet both may be innocent of the crimes of which they are charged.
Cases like this give European judicial cooperation a bad name. They pour shame on the inaction of governments in Council. The authors of this oral question are right: they require Europe's urgent attention.
(The speaker agreed to take a blue card question under Rule 149(8))
Thank you, Mr Watson. I was going to call you the 'Godfather' of the European Arrest Warrant, but I thought it could be misunderstood.
Mr Watson, you mention Bin Laden and 9/11 as being the justification paving the way for the adoption of the European Arrest Warrant. Is it your contention therefore that the European Arrest Warrant should be used only against terrorists and murderers and in cases of serious violent crimes?
on behalf of the ALDE Group. - Mr President, with permission, I did not give Mr Bin Laden as the justification; I said he helped us to speed it up. It was never intended solely to cover terrorist crimes; it was intended to cover all serious crimes. Those who oppose its use are those who, effectively, oppose the rule of law on our continent and the protection that the European Arrest Warrant gives to our citizens.
Mr President, Mr Watson is absolutely right when he says that the European Parliament insisted right from the start that the European Arrest Warrant should be accompanied by clear minimum criminal procedural norms. We can now clearly see the sort of problems that many Member States are facing because the European Arrest Warrant was built on sand. It is indeed built on sand, because the assumption is that Member States should be able to rely on the legal systems of others: that the rule of law and norms relating to fair trials are a reality in the various Member States.
Just like some here before, I, too, could tell you stories about how that is not actually the case and how urgent it is that the Commission acts, just as my fellow Member proposed a moment ago. We need to establish a comprehensive system in which minimal rights in criminal procedures are taken forward. I believe that the Treaty of Lisbon will also allow us this opportunity, because now, the European Parliament is a fully competent legislator along with the Council, and it was very agreeable to hear Mr Barrot say that he had confidence in this partnership between the Commission and Parliament. The Commission and Parliament must now form an axis of power that truly overcomes resistance on the part of the Member States that have been unwilling to make progress in this matter.
I promised to tell you a story about what happens if the rule of law is not adhered to but the European Arrest Warrant system is. In Finland at present, there is a Chechen couple, Hadižat and Malik Gataev, who have been detained. They arrived from Lithuania where, for years, they kept an orphanage for the child victims of the war in Chechnya and, as it turns out, in Chechnya, the security police interrupted their activities on the pretext that there may have been some minor connection with violence in the family; it was perhaps mainly family-related and so not anything actually approaching serious assault, for example. Now this couple is in Finland. They are applying for asylum and Lithuania is demanding their extradition. The case is being heard next Monday at the Helsinki District Court.
What on earth is one to do in this situation, given that the basic notion here is that Finland should be able to rely on the fact that in Lithuania, this couple will have a fair trial? We have very hard evidence that that has not actually been the case, and I would say that there are any number of examples of everyday cases such as this, where the European Arrest Warrant has actually been meaningless. We must be able to make progress in this matter, as, otherwise, it will be completely impossible for us to build the trust between Member States that will inevitably be required if we are to engage in judicial cooperation.
Mr President, I, too, will give an example, as Mrs Hautala has done. A certain young man from Poland was sentenced in Great Britain to life imprisonment for rape, in a trial based on circumstantial evidence, which took place under the influence of a strong smear campaign in the press and which, in the opinion of some observers, did not meet Polish standards, at any rate, for a fair trial. The man is now serving his life sentence in a prison in Poland, although Polish law does not provide for a life sentence for rape, only for murder - rape carries a maximum sentence of 12 years. We have, therefore, a situation in which there is someone in a Polish prison who has been given a sentence which is not in accord with the principles of Polish law.
I give this example to illustrate the problem and as an argument for the urgent need to establish certain general standards, both in the area of criminal procedure and, in my opinion, in the area of the rules for carrying out sentences. For we are facing, with increasing frequency, situations where the perpetrators of crimes are tried in one country and serve their sentence in another. Therefore, I support the idea of standards and the idea of a directive.
Mr President, the European Union need two legs to walk: one is the Member States, and the other is their citizens, who are represented by their elected representatives in this house.
Now, it often happens that after the Member States have resolved their problems, they shut up their judicial systems; after allowing their political systems to communicate, they forget to take care of everything else and forget to lay their foundations by creating a basis of trust among the citizens of the European Union. This is one of those cases.
The European mandate clearly speeds things up and makes life easier for the judicial systems within the European Union. However, other rights, like the right to translation and interpretation (on which we have the pleasure and honour to work with our fellow Member, Mrs Ludford), are essential if European citizens are to have confidence in their dealings with the judicial systems of other Member States.
I am pleased to join my colleagues in requesting that the Commission and the Council make haste to produce texts which, via the codecision process, take this process forward in other procedural rights in criminal cases.
on behalf of the EFD Group. - I speak tonight because, as has been mentioned, two constituents - Michael Turner and Jason McGoldrick - are imprisoned in Unit 2 of the Central Budapest jail in Hungary. They have been imprisoned since 3 November and they are yet to be tried. There is, in fact, no trial date. The terms of imprisonment are burdensome. They are separated and have no contact with each other. They share a small cell with three other prisoners. They are confined to their cells 23 hours a day. They are permitted three telephone calls and one shower a week. They are allowed one family visit per month.
In short, they are isolated. The language barrier makes the isolation worse. They are accused of a white-collar crime. They are not murderers or terrorists. And they are imprisoned only because of the European Arrest Warrant.
The European Arrest Warrant swept away, at a stroke, the safeguards against arrest established in Britain over a thousand years. Well may you shake your head, Mr Watson: it would be better if you apologised. Mistaken identity and identity theft mean that what has happened to Jason and Michael can now also happen to any British citizen at any time.
The Labour Party, the Liberal Democrats and the Conservative Party all voted in favour of a European arrest warrant. To restate Zola, 'J'accuse' - I accuse - the parties of the British political establishment: their support for the European Arrest Warrant has put everyone in Britain at risk of random arrest.
(HU) As a Hungarian and a criminal lawyer, I should be ashamed because today, here in the EU Parliament, on the subject of the lack of procedural guarantees in criminal proceedings, two of my fellow Members, who otherwise represent two different political views, have mentioned Hungary as a flagrant example. Though I am ashamed, I have to agree with them because I myself have had similar experiences. I ask them, and all you, the few Members still present here during the discussion of this important topic, to consider the following: if they have come to know of such serious infringements of the law in cases of foreigners who are politically quite irrelevant to the Hungarian State and Hungarian Government, what may be the fate of those who are opponents of the Hungarian Government, let us say because they are politically opposed to the government?
There are currently 15 persons in jail under preliminary arrest for having tried to take a stand against the corrupt dealings of the Hungarian Government. In retaliation, criminal proceedings were brought against them on trumped up charges of terrorism. To this day, not a single piece of evidence has been presented; the authorities feel no obligation to point to any kind of evidence. They are in custody under the same conditions that you have heard, shut off from their families, from public view and from the press. Please, let us join together and do something in order to normalise the situation in Hungary and make it impossible to take advantage of the lack of procedural guarantees in criminal proceedings, especially for political reasons. Hungary must institute such guarantees.
(PT) Mr President, Mr López Garrido will not mind if my first words are addressed to Vice-President Barrot. I do not know whether we will have the opportunity to be with him in Plenary before the new Commission enters into force, and so, just in case, I would like to thank him for his efforts, intelligence and fantastic collaboration with the European Parliament in this field of justice and home affairs.
I would like to add my voice to those who consider this field to be very important. We do not simply want to build a safe Europe. We also want to build a just Europe, so any initiative that has a bearing on procedural rights is vital.
We have to take measures to support victims and promote respect for the rights of citizens who are brought to justice. I believe that this message has two very clear appeals, one of which is for the Council, prompted by Mr Watson, who put it much better than me in his speech.
It is ridiculous that after eight years, we are still at this stage of the process, and only looking at certain types of rights. We must be more efficient and more rapid. This is a job for the Council and Parliament, and Commissioner Barrot should also bring his influence to bear on his colleague, the next Commissioner, and the next Commission.
The Commission must take the initiative in all other areas that have to do with procedural rights, not only those that relate to language and translation.
(SK) The issue of fundamental procedural rights in criminal proceedings is one of the key topics that should resonate in the field of justice and internal relations.
In principle, the draft framework decision defines a set of fundamental procedural rights in criminal proceedings, namely the right to legal advice, the right to interpretation and translation, the right to specific attention in sensitive areas, and the right to communicate and cooperate with consular authorities. This list of fundamental rights should be considered strictly demonstrative because the role of the European Union is to ensure that Member States respect the broadest possible range of fundamental rights, also with a view to Member States' membership in the Council of Europe and with a reference to its Convention.
Our effort should be to promote such means of regulation of procedural relations in criminal matters that would provide the aforementioned rights to all participants in criminal proceedings, whether they are victims and injured parties or offenders, in order to reach a fair and democratic judgment that fully meets the purpose of any penalties imposed, which is not only repression but also social rehabilitation and education.
The Committee calls for the Council to continue work in introducing common European procedural rights in criminal matters. An existing common procedure in the form of the European Arrest Warrant has removed the centuries-old safeguards against unjust arrest and imprisonment that the English used to enjoy. This is not an academic argument. The EAW is destroying innocent people's lives. My constituent, Andrew Symeou, is just one of a growing number of people extradited without an English court having the power to consider the prima facie evidence against them and to prevent unjust extradition. Extradition has now been reduced to a mere bureaucratic formality. Mr Symeou has been held for six months in the notorious Korydallos prison without bail or prospect of trial. The political cynicism of the British Liberal Democrats is truly breathtaking. They now cry crocodile tears in London over Mr Symeou's fate despite having been materially responsible for the common procedures that caused it and while here, they work for more of the same legislation. The common procedures are about lowering European legal standards and not raising them.
Let me make a suggestion. If you want higher standards in European criminal proceedings, then adopt habeas corpus, trial by jury and the main provisions of the Magna Carta and the Bill of Rights 1689 as the common European standards.
(EL) Mr President, it is crucial that we progress as far as possible with the creation of a common European reference framework for procedural rights during the dispensation of justice. The key concept is the concept of trust. We want European citizens taking recourse to justice to be confident that their fundamental rights will be protected. We also want trust between the Member States in terms of their cooperation and the ultimate dispensation of justice to each person called to account. Finally, we need trust from all of us in terms of the dispensation of justice. As long as we fail to promote these common frameworks at European level, whether we like it or not, there will sometimes be some crimes which exploit the loopholes and ultimately, we shall not achieve the dispensation of justice we are striving for precisely because no such frameworks exist.
Having listened to the speeches, I would like to say how pleased I am to see that many MEPs, from very different groups, agree over the need to harmonise procedural guarantees at European level and to draw up a genuine European law on procedural guarantees.
All the speakers and all the Parliamentary groups agree on the need to draw up a genuine European law on procedural guarantees. This illustrates the importance and need for the European integration process and the importance of a citizens' Europe, of a European judicial area and of implementing the Lisbon Treaty. This subject is the focus of the Spanish Presidency's programme for the next six months and has received indubitable support in all the speeches I have heard, based on a variety of arguments and seen from different perspectives: the need to move towards harmonised procedural guarantees.
I would also like to take up the point raised by Mrs Flašíková Beňová, which I believe is very important, on the need to take this step specifically at the time when the European Union is about to sign the European Convention on the Protection of Human Rights and Fundamental Freedoms, as laid down in the Treaty of Lisbon.
I wish to end, Mr President, by stating that the Council and the Spanish Presidency will work to ensure that all these procedural guarantees are put into practice, through the directives that the European Commission will table in due course and also the directive that is already in progress, based on an initiative by 13 Member States, as far as I remember.
I would like to make one final point about the European Arrest Warrant. The European Arrest Warrant has been brought up only to criticise it. I wish to say that the European Arrest Warrant is a fundamental example of European Union and of cooperation against organised crime in the European Union. I am entitled to shout this from the rooftops, coming as I do from a country like Spain, which still suffers from terrorism and for which the European Arrest Warrant is an essential weapon in the struggle against terrorism.
Mr President, the Minister is right, and Mr Coelho put it very well earlier when he said, 'a Europe of security, a Europe of justice'. Yes, Mr Watson, the European arrest warrant has been very effective and very useful, even if it is true that, at the same time, we need to get the European judicial area up and running, and it is in this area that we must work for this Europe of justice, so that there really is confidence in the way in which justice is provided throughout Europe.
In this regard, I would like once again to thank the authors of the question and indeed to tell them again that, on the basis of the text that reflects the general approach of the Council of 23 October 2009, the Commission, with the help of the European Parliament and the Spanish Presidency, will ensure that this is a higher quality text than the current one. I would add that we will obviously be careful to formulate all the necessary legislative proposals in due course, so that no initiatives are necessary on the part of the Member States.
The Commission is already working on the proposal on a letter of rights. The Commission will endeavour to have all the measures planned in the roadmap adopted as soon as possible. The estimate of one year to enforce each measure is only indicative. If the negotiations allow, the Commission is happy to move things up a gear; this is quite clear.
I firmly believe that opinions have changed and that, with the multiannual Stockholm Programme, we really have an obligation to produce results in this area. Moreover, I have to say that, since I have had these responsibilities, I have done everything possible to make progress with this issue of procedural guarantees, and, although we have chosen a step-by-step formula, I believe that we are now well on our way. I would like to thank the European Parliament and the Spanish Presidency, convinced as I am that a Europe of justice will make significant progress in 2010.
Thank you, Commissioner. I am sure there are many outside this Chamber who would like to endorse the remarks of Carlos Coelho in thanking you for your dedication and application as a Commissioner over this period. Thank you so much.
The debate is closed.